CRANDALL, Judge,
concurring.
I concur in result. Rule 56.01 governs protective orders in the discovery process and is modeled after Federal Rule of Civil Procedure 26(c). State ex rel. Blue Cross and Blue Shield of Missouri v. Anderson, 897 S.W.2d 167, 170 (Mo.App.1995)(hereinaf-ter “Blue Cross ”); Stortz v. Seier, 835 S.W.2d 540, 541 (Mo.App.1992). Accordingly, federal precedent regarding the federal rule is persuasive authority for the construction of Rule 56.01(c). Id
A party seeking protection under Federal Rule 26(c)(7) must show that the information sought is confidential and a specific potential harm could result from disclosure of the information. In re Remington Arms Co., 952 F.2d 1029, 1032 (8th Cir.1991); Centurion Indus. v. Warren Steurer and Associates, 665 F.2d 323, 325 (10th Cir.1981); Digital Equip. Corp. v. Micro Technology, 142 F.R.D. 488, 491 (D.Colo.1992). The majority notes that Relators contend the information sought is confidential research paid for by a third party that is on the opposite side of the referendum issue from plaintiff. However, Relators’ allegation that the information sought is confidential is not self-proving. In Blue Cross, the court used the following criteria, adopted generally by the federal courts, to determine whether information was confidential:
(1) the extent to which the information is known outside the business; (2) the extent to which the information is known to those involved in the business; (3) the extent of the measures taken to guard the secrecy of the information; and (4) the value of the information to the business and its competitors.
Blue Cross, 897 S.W.2d at 170 (citations omitted).
In Blue Gross, the Relator sought to prevent discovery of certain pricing arrangements between the Relator and hospitals, studies of relative costs of health care and a provision of a contract. Id. at 169. In determining whether the information was confidential, the court looked to: the information not being available publicly, the hospitals’ indication to the Relator that they did not want the agreements disclosed, the pricing information was available to employees on a need-to-know basis, the access to the market analysis was limited to three or four key management officials and a chief operating officer’s statement that his copy of the study of relative health care was kept in a locked file. Id. at 170. The court concluded that the Relator had demonstrated the information was confidential. Id.
The record presented in this case does not establish the extent to which the information is known to those involved in the business or the extent of measures taken to guard the secrecy of the information. There is also nothing in the record demonstrating the extent to which the information is known outside the business other than Carl Schwing’s statement in his deposition that he had discussed the survey with Rod Wright or Carl Roberts, two principals of Unicom. Relators allege plaintiff would benefit and use the information, but this allegation is insufficient by itself to establish the value to plaintiff. Relators have failed to demonstrate the information was confidential.
Relators also fail to demonstrate that good cause exists for the issuance of a protective order. A party seeking a protective order pursuant to Rule 56.01 must establish good cause. Stortz, 835 S.W.2d at 540 n. 3; Brawn v. McIbs, 122 S.W.2d 337, 342-43 (Mo.App.1986). The trial court has discretion in determining whether good cause exists, but the court must have evidence presented before it can exercise discretion. Without evidence, it is impossible to ascertain whether good cause exists. Id.
Relators alleged in their motion that Unicorn’s business and future relationships with clients would be “irreparably damaged” if they were compelled to disclose confidential information obtained for the benefit of its clients. As discussed, Relators also alleged plaintiff is seeking to benefit and use information paid for by the John Buck Company. Although there may be cases where the allegations in a motion and other pleadings demonstrate, as a matter of law, that good cause exists, this is not present in this case. Rela-tors’ allegations are factual in nature and do not on their face demonstrate the required *646good cause. Without supporting evidence, Relators’ allegations are insufficient to demonstrate the trial court abused its discretion.1
I also disagree with the majority’s analysis regarding disclosure of the information. The majority asserts that the City and the John Buck Company have a common interest in “seeing the project through to a successful conclusion” and “in assuring that the voter’s decision in the referendum is based on correct, factual information, not misinformation.”
The assumptions by the majority are questions of fact normally resolved after the presentation of evidence. There is nothing in the record that supports a finding that the John Buck Company wants to either inform or misinform the voters. Further, whether the City and the John Buck Company share a common interest is uncertain. It does appear that the City supports completion of the project. But when asked during his deposition whether he hoped the vote would be against repeal of the ordinance, Carl Schwing stated, “I hope that the residents make an informed decision and I’m sure the City Council and myself will be happy to abide by whatever decision the voters make on November 5th.” The City’s position could be one of neutrality and this is a question of fact best left to the trial court. Given the record presented here, the assumptions asserted by the majority are unwarranted.
Rule 56.01(b) provides that “parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action....” Under the majority’s analysis, the inquiry is to the communications themselves and not to any survey upon which the communications are based.
Section 115.646 prohibits a political subdivision from expending public funds to advocate, support or oppose any ballot measure. The distinction between a purely factual communication and one that advocates, supports or opposes a ballot measure could present a close question. A communication may emphasize certain facts and de-emphasize others, and ostensibly appear neutral. However, the communication may be subject to a different analysis after reviewing the information upon which the communication is based.
I do agree the writ should issue because the City has not issued any communication based on the survey. Until this occurs, the trial court in its discretion cannot determine whether the survey, paid for by a third party, is relevant. By its terms, § 115.646 does not prohibit a political subdivision from issuing press releases regarding a ballot measure. The communication may be such that any survey is not relevant.
Although not necessary to decide this appeal, the majority also states that even if the City had paid for the survey it would still be irrelevant to any issue in the underlying suit. It is conceivable that a survey could be conducted in such a suggestive manner that it would advocate, support or oppose a ballot measure or candidate for political office. There is nothing in the record to suggest that the survey taken in this case was suggestive. However, I disagree with majority’s conclusion that the survey could never be relevant to any issue in the underlying suit. At the very least, this issue is best left to a case where there is a sufficient record and disposition of the issue is necessary to decide the appeal.
For the reasons discussed, I concur in result.

. The parly seeking a protective order under Federal Rule 26(c) must show good cause by demonstrating a particular need for protection. Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir.1986). Broad allegations of harm that are not substantiated by specific examples or articulated reasoning fail the Rule 26(c) test. Id.